DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a sheath wave barrier for suppressing electromagnetic RF coupling phenomena of an electrical cable at a predetermined suppression frequency in a magnetic resonance (MR) imaging or spectroscopy apparatus, the cable being configured as a shielded cabl
With respect to claim 8, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest a coil assembly for MR imaging applications, comprising: a secondary inductor being electrically connected to the cable sheath at a first and second cable connections over respective first and second RLC network members and, a primary and secondary inductors being configured in compensating manner such that a magnetic field generated by said primary and secondary inductors is substantially cancelled in any region surrounding the sheath wave barrier in combination with the remaining limitations of the claim. 
With respect to claim 13, the claim has been found allowable over the prior art of record because the prior art of record fails to teach or fairly suggest an MR apparatus for carrying out MR imaging or spectroscopy of a subject, the MR apparatus comprising: a secondary inductor being electrically connected to the cable sheath at a first and second cable connections over respective first and second RLC network members and, a primary and secondary inductors being configured in compensating manner such that a magnetic field generated by said primary and secondary inductors is substantially cancelled in any region surrounding the sheath wave barrier in combination with the remaining limitations of the claim. 
With respect to claims 2-7, 9-12 and 14-16, the claims have been found allowable due to its dependency to claims 1, 8 and 13 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art cited in the PTO 892 not relied upon discloses MR systems having a circuit arrangements with sheath wave barrier wherein the closest prior art is Kess (7,170,293 B2). However the prior art of record does not have the arrangement as claimed in order to produced said cancelation of the field. One of ordinary skill in the art would not have found the arrangement obvious since each configuration has a particular purpose and will not have the same effects. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIXOMARA VARGAS whose telephone number is (571)272-2252. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa J Koval can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/DIXOMARA VARGAS/Primary Examiner, Art Unit 2866